United States District Court
Northern District of New York

Brenda Lee Depalma, ) Case 5:19-cv-00523-CFH
Plaintiff, )
)
vs. )
)
Andrew M. Saul, )
Commissioner of Social Security, —)
Defendant. )

Consent Order for Payment of Fees under the Equal Access to Justice Act

IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the
parties in the above-titled action that Plaintiff be awarded attorney fees under the Equal Access to
Justice Act (“EAJA”) (28 U.S.C. § 2412) in the amount of four thousand one hundred eighty
dollars ($4,180.00), consisting of 20.25 hours at a rate of $206.42/hour.

The award of attorney fees will satisfy all of Plaintiff's claims for fees, costs, and expenses
under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and not to her attorney and
can be offset to satisfy pre-existing debt that Plaintiff owes the United States. Astrue v. Ratliff,
560 U.S. 586 (2010). After the Court enters this award, if Defendant can verify that Plaintiff owes
no preexisting debt subject to offset, Defendant agrees to make the award payable to Plaintiff's
attorney pursuant to the EAJA assignment signed by Plaintiff and counsel.

AND, the Court having reviewed the record in this matter;

IT1Sonthis @ day of Wernher , 2019;

ORDERED that Plaintiff be awarded fees under EAJA in the amount of $4,180.00, and
that the fees are payable to the Plaintiff, but if Plaintiff does not owe a debt subject to offset,
payable to Plaintiff's attorney.

ORDERED that the within matter is dismissed with prejudice.
hive Md)

HON. CHRISTIAN F. HUMMEL
UNITED STATES MAGISTRATE JUDGE

 

The undersigned hereby consent to the form and entry of the within order.

Dated: November 5, 2019

Andrew M. Saul,
Commissioner of Social Security

By His Attorneys,

Grant C. Jaquith,
United States Attorney

/s/ James J. Nagelberg
James J. Nagelberg

Special Assistant United States Attorney
N.D.N.Y. Bar Roll No. 700997

Social Security Administration

Office of the General Counsel

J.F.K. Federal Building, Room 625
Boston, MA 02203

(617) 565-2395

Fax: (617) 565-4447
james.nagelberg@ssa.gov

Brenda Lee Depalma

By Her Attorney,

/s/ Elizabeth Krupar'

Elizabeth Krupar

Legal Aid Society of Mid-New York, Inc.
N.D.N.Y. Bar Roll No. 520633

221 South Warren Street, Ste. 310
Syracuse, NY 13202

(315) 703-6657

Fax: (315) 424-4911
betsy.krupar@lasmny.org

Certificate of Service

I certify that | served this document upon counsel of record via the Court’s ECF system.

 

/s/ James J. Nagelberg
James J. Nagelberg
Special Assistant United States Attorney

' Signed by Attorney James Nagelberg with Attorney Elizabeth Krupar’s permission, provided

via email on November 5, 2019.
